Name: Commission Regulation (EEC) No 615/93 of 17 March 1993 amending for the second time Regulation (EEC) No 1688/92 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3. 93 Official Journal of the European Communities No L 66/17 COMMISSION REGULATION (EEC) No 615/93 of 17 March 1993 amending for the second time Regulation (EEC) No 1688/92 fixing counter ­ vailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 0 as amended by Regulation (EEC) No 2811 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1 688/92 (3), amended by Regulation (EEC) No 3538/92 (4), fixed coun ­ tervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1688/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 39. (3) OJ No L 176, 30. 6. 1992, p . 38 . (4) OJ No L 359, 9 . 12. 1992, p . 6. 0 OJ No L 175, 2. 8 . 1972, p . 49. (4 OJ No L 260, 12. 9 . 1 986, p. 8 . No L 66/18 Official Journal of the European Communities 18 . 3 . 93 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 0,5 092 1.8 512 4,5 064 13.8 404 25,2 066 34.9 068 34,9 1 1005 10 13 3,2 090 3,2 091 3.9 092 3,2 093 10,8 064 21,2 528 21,7 062 27,1 068 31.7 066 41.8 388 41,8 2 1005 10 15 0,2 400 10.0 052 29,4 090 29,4 091 29,4 092 29,4 093 39.1 404 40,6 064 53,0 346 78,28 388 79,6 038 90,8 3 90,8 066 (') The countervailing charge may not exceed 4 % of the customs value. (2) Origin identification : 1 Other countries with the exception of Austria, Argentina, the United States, Bosnia-Herzegovina, Slovenia and the territory of former Yugoslav Republic of Macedonia 2 Other countries with the exception of Japan, Austria, Turkey, Chile, the United States and Canada 3 Other countries with the exception of Argentina, Bulgaria and Chile 038 Austria 052 Turkey 062 The territory of the former Czech and Slovak Federal Republic 064 Hungary 066 Romania 068 Bulgaria 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina 090 The territory of former Yugoslav Republic of Macedonia 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina